DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 20, 21, and 24 are objected to because of the following informalities:
In claim 20 there needs to be a comma after “organic particles”
In claim 21 there needs to be a comma after “photochromic compounds”
In claim 24 there needs to be a comma after rubbers
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 19, 21, 23, and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is seen as vague and indefinite since it is unclear if the decorations of claim 16 are the same or different than the decorations of claim 15.  In claim 16 they are called “distinct decorations” (plural) and in claim 15 just “a decoration” (singular).  Based on the language used they appear different, however, claim 16 depends on claim 15 and would appear to be talking about the same printing step.  This then leads to an issue of when the printing of claim 16 occurs.  Since the decorations and order of steps are in question the metes and bounds of claim 16 cannot be determined.
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in claim 17 a file is provided, but does not state what/where the file is provided to.  Based on the specification the file is provided to a printer, which is seen as the omitted structural relationship.  However, as written, claim 17 is vague and indefinite since the providing goes in essence nowhere, the claim needs to say the file it provided to a printer.
Claim 17 recites the limitation "each decoration". There is insufficient antecedent basis for this limitation in the claim.  Which decoration is the referring back to claim 15 or claim 16?
Claim 19 is seen as vague and indefinite since the listing does not include a corresponding conjunction at the end of the listing of materials.  Without an or, and, or and/or the metes and bounds of possible materials is not known.
Claim 23 is seen as vague and indefinite since it is unclear the connection between the coextrusion of claim 14 and the coextrusion of claim 23.  Is the coextrusion of claim 23 an additional coextrusion prior to the coextrusion of claim 14, or is claim 23 trying to indicate that the coextrusion in claim 14 is using mixtures of materials?
The term “several” in claim 23 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “several” can have many different meanings depending on who is reading the term.  Are there 2, 3, 4, 5, 6, or more mixtures?  Also it could be argued is this an exact number or a more than situation?  Since amount is indiscernible the claim is vague and indefinite.  For examination purposes claim 23 will be interpreted as if it said a plurality of mixtures.
The term “comfort” in claim 25 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person finds comfortable is not going to always match what others think as comfortable, and due to this vagueness, the claim is indefinite.  In addition comfort is a relative term since what kind of comfort is the Applicant wanting protection for: visual comfort, skin contact comfort, etc.?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-21, 23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kametani (JP 2003-306802; already or record, with machine translation).  Regarding claim 14, Kametani teaches:
Providing a substrate including a first face opposite to a second face (film 16)
Co-extrusion coating the first face and the second face of said substrate respectively with a first and a second band of synthetic material, the first band forming a transparent or translucent layer on the first face so that all or part of the substrate remains visible (Figures 3 and 4, transparent covering material 15, paragraphs 0012, 0015, and 0022)
Regarding claims 15 and 16:
Kametani teaches printing decoration on the film 16 in paragraph 0018 and Figures 2 and 5.
Regarding claim 17:
Since Kametani teaches printing onto the film 16 there is naturally a file containing the information that the printer would then use to print the pattern.
Regarding claims 18 and 19:
In paragraph 0016 Kametani teaches the film can be an aluminum polyester laminate, thus the film is a metal band with polyester.
Regarding claim 20:
Claim 20 is seen as an optional limitation since it further limits the option of adhesive band in claim 18.


Regarding claim 21:
Claim 21 has two possible interpretations due to the phrasing “makes it possible to integrate”.  One being that the printing uses those materials, or two that the printing can use those material which makes it optional.  Nevertheless, Kametani teaches using pigments in paragraph 0018, the printing ink can be colored.
Regarding claim 23:
Since Kametani teaches the material 15 can be colored (paragraph 0015) that would mean mixtures of materials having different colors, refractive indices, and/or mechanical properties were coextruded.
Regarding claim 25:
The material 15 can be colored (paragraph 0015), thus making the band visually comfortable.  The colorant is seen as a filler.
Regarding claim 26:
The product made by Kametani can be a bracelet, paragraph 0024.
Regarding claim 27:
Figure 4a shows an embodiment where the width of the film 16 equals the width of the coextruded material 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kametani.  Regarding claim 22:
Wherein the substrate has a smaller width than that of the first and second bands in order to be coated by said bands in the co- extrusion coating step.
Kametani teaches coextrusion of coating material 15 onto a film 16 as previously discussed.  Kametani further shows two embodiments in Figures 3 and 4A showing how the width of the film can vary.  However it is noted that the embodiment in Figure 3 appears to show the film 16 inside of a single band of material 15, not two bands such as shown in Figure 4A.  Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that based on the disclosure of Kametani that Kametani’s method would be capable of applying two bands of material 15 where the film 16 has a smaller width.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)
 In this instance the art teaches coextrusion and various manner of coextrusion, thus the ability of a skilled artisan to look at the disclosure of Kametani and end up with the arrangement of claim 22 would have been obvious and well within their skill set based on the disclosure of Kametani.
Regarding claim 24:
Wherein the synthetic materials of the first and the second bands are chosen from among thermoplastic elastomers, silicones, rubbers and fluorinated elastomers
Kametani teaches urethane resin as a possible material 15 (paragraph 0015).  Urethane resin can be seen as a class of polymeric materials, which thermoplastic elastomers (which Applicant states a TPE-U thermoplastic urethane is a possible choice, paragraph 0023) can fall under.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the needed type of urethane resin for the required purpose, since it has been held that the selection of a known material based on its suitability for its intended use is obvious (MPEP 2144.07), and in this instance both the Applicant and Kametani use a type of urethane resin, thus they would have similar properties, processing, and end results.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743